Exhibit 10.2

 

Execution Version

 

VOTING AGREEMENT

 

AGREEMENT (this “Agreement”), dated as of February 24, 2018, between HRG Group,
Inc., a Delaware corporation (the “Company”), and CF Turul LLC, a Delaware
limited liability company (“Stockholder”).

 

WHEREAS, in order to induce the Company and Spectrum Brands Holdings, Inc., a
Delaware corporation (“Spectrum”) to enter into an Agreement and Plan of Merger,
dated as of the date hereof (the “Merger Agreement”) by and among the Company,
Spectrum, HRG SPV Sub I, Inc., a Delaware corporation, and HRG SPV Sub II, LLC,
a Delaware limited liability company, Stockholder has agreed to enter into this
Agreement with respect to all shares of common stock, par value $0.01 per share,
of the Company that Stockholder beneficially owns (the “Shares”) and that
certain share of Series A Participating Convertible Preferred Stock of the
Company that the Stockholder beneficially owns (the “Preferred Share”).

 

NOW, THEREFORE, the parties hereto agree as follows:

 

Article 1
Voting

 

Section 1.01. Voting. Stockholder hereby agrees to vote or exercise its right to
consent with respect to the Preferred Share and all Shares that Stockholder is
entitled to vote at the time of any vote or action by written consent to approve
the Charter Amendment (as the components thereof may be combined or separately
required to be proposed or presented) and the Share Issuance and any actions
related thereto at any meeting of the stockholders of the Company (including any
proposal to adjourn or postpone such meeting of the stockholders of the Company
to a later date), and at any adjournment or postponement thereof, at which any
component of the Charter Amendment or the Share Issuance, or such other actions
related thereto, are submitted for the consideration and vote of the
stockholders of the Company. Stockholder hereby agrees that it will not vote any
Shares or the Preferred Share in favor of, or consent to, and will vote against
and not consent to, the approval of any (i) Acquisition Proposal, (ii)
reorganization, recapitalization, liquidation or winding-up of the Company or
any other extraordinary transaction involving the Company, (iii) action,
proposal, transaction or agreement that would reasonably be expected to result
in a breach in any respect of any covenant, representation or warranty or any
other obligation or agreement of the Company contained in the Merger Agreement
or Stockholder contained in this Agreement or (iv) action, proposal, transaction
or agreement, the consummation of which would frustrate the purposes, or
prevent, delay or otherwise adversely affect the consummation, of the Merger,
the Charter Amendment, the Share Issuance or any of the other transactions
contemplated by the Merger Agreement. Notwithstanding anything herein to the
contrary, this Section 1.01 shall not require Stockholder to vote or consent (or
cause to be voted or consented) any Shares or the Preferred Share to amend the
Merger Agreement

 

 

 

or take any action that could result in the amendment or modification, or a
waiver of a provision therein in any such case, in a manner that (i) reduces the
Halley Share Consolidation Ratio or increases the Merger Consideration to be
paid to the stockholders of Spectrum in the Merger, (ii) adversely affects the
tax consequences to Stockholder with respect to the consideration to be received
in the Merger, (iii) alters or changes the form of the Charter Amendment
attached as Exhibit A to the Merger Agreement or the obligation for the Company
to adopt the Charter Amendment, in each case in a manner materially adverse to
Stockholder or (iv) extends the Outside Date or imposes any additional
conditions or obligations that would reasonably be expected to delay the
consummation of the Merger beyond the Outside Date (each, an “Adverse
Amendment”).

 

Article 2
Representations and Warranties

 

Stockholder represents and warrants to the Company in Sections 2.01 through 2.05
that:

 

Section 2.01. Authorization. Stockholder is a limited liability company duly
organized, validly existing and in good standing under the Laws of the State of
Delaware. The execution, delivery and performance by Stockholder of this
Agreement and the consummation by Stockholder of the transactions contemplated
hereby are within the powers of Stockholder and have been duly authorized by all
necessary action. This Agreement has been duly and validly executed and
delivered by Stockholder and assuming due execution and delivery by the Company,
this Agreement constitutes a valid and binding Agreement of Stockholder
enforceable against it in accordance with its terms.

 

Section 2.02. Non-Contravention. The execution, delivery and performance by
Stockholder of this agreement and the consummation of the transactions
contemplated hereby do not and will not (i) violate the certificate of formation
or operating agreement of Stockholder, (ii) violate any applicable law, rule,
regulation, judgment, injunction, order or decree, (iii) require any consent or
other action by any Person under, constitute a default under, or give rise to
any right of termination, cancellation or acceleration or to a loss of any
benefit to which Stockholder is entitled under any provision of any agreement or
other instrument binding on Stockholder or (iv) result in the imposition of any
Lien (other than pursuant to this Agreement) on any asset of Stockholder
(including the Shares or the Preferred Share), except in the case of each of
clauses (i) through (iv) as would not, individually or in the aggregate,
reasonably be expected to prevent, delay or otherwise adversely affect the
performance by Stockholder of its obligations hereunder or prevent, delay or
otherwise adversely affect the consummation of the transactions contemplated by
this Agreement. For the avoidance of doubt, Stockholder makes no representation
or warranty pursuant to this Section 2.02 with respect to the consummation of
the Merger or any consequences thereof.

 

2 

 

Section 2.03. Ownership of Shares and the Preferred Share. Stockholder is the
beneficial owner of the Shares and the Preferred Share, free and clear of any
Lien and any other limitation or restriction (including any restriction on the
right to vote or otherwise dispose of the Shares or the Preferred Share), other
than (a) pursuant to that certain Securities Purchase Agreement, dated as of May
12, 2011, and (b) transfer restrictions of general applicability as may be
provided under the Securities Act or “blue sky” laws of the various states of
the United States. None of the Shares or the Preferred Share is subject to any
voting trust or other agreement or arrangement with respect to the voting of
such Shares or the Preferred Share, respectively. Except pursuant to this
Agreement, Stockholder has not entered into any contract granting another Person
any contractual right or obligation to purchase or otherwise acquire any of the
Shares or the Preferred Share. As of the date hereof, no proxies have been given
by Stockholder in respect of any or all of the Shares or the Preferred Share
other than proxies which have been validly revoked prior to the date hereof.

 

Section 2.04. Total Shares. As of the date hereof, Stockholder beneficially owns
the Shares and the Preferred Share set forth on the signature page hereto.
Except for the Shares and the Preferred Share set forth on the signature page
hereto, Stockholder does not beneficially own any (i) shares of capital stock or
voting securities of the Company, (ii) securities of the Company convertible
into or exchangeable or exercisable for shares of capital stock or voting
securities or other equity interests of the Company or (iii) options or other
rights to acquire from the Company any shares of capital stock or voting
securities or other equity interests of the Company or securities convertible
into or exchangeable or exercisable for shares of capital stock or voting
securities or other equity interests of the Company.

 

Section 2.05. Finder’s Fees. Except as provided in the Merger Agreement, no
investment banker, broker, finder or other intermediary is entitled to a fee or
commission from the Company in respect of this Agreement based upon any
arrangement or agreement made by or on behalf of Stockholder.

 

Section 2.06. Representations and Warranties of the Company. The Company is a
corporation duly organized, validly existing and in good standing under the Laws
of the State of Delaware. The Company represents and warrants to Stockholder
that: (a) the execution, delivery and performance by the Company of this
Agreement and the consummation by the Company of the transactions contemplated
hereby are within the corporate powers of the Company and have been duly
authorized by all necessary corporate action and (b) this Agreement has been
duly and validly executed and delivered by the Company and assuming due
execution and delivery by Stockholder, this Agreement constitutes a valid and
binding Agreement of the Company enforceable against it in accordance with its
terms.

 



3 

 



 

Article 3
Covenants of Stockholder and the Company

 

Stockholder and the Company hereby covenant and agree that:

 

Section 3.01 No Proxies for or Encumbrances on or Transfer of Shares or the
Preferred Share. Stockholder shall not, without the prior written consent of the
Company, directly or indirectly, (i) grant any proxies or enter into any voting
trust or other agreement or arrangement with respect to the voting of any Shares
or the Preferred Share or (ii) sell, assign, transfer, encumber or otherwise
dispose of, directly or indirectly, or enter into any contract, option or other
arrangement or understanding with respect to the direct or indirect sale,
assignment, transfer, encumbrance or other disposition of (collectively,
“Transfer”), any Shares or the Preferred Share during the term of this
Agreement; provided that, subject to Article XII of the Halley Charter,
Stockholder may Transfer Shares or the Preferred Share to an Affiliate of
Stockholder so long as such Affiliate delivers to the Company prior to such
Transfer a written undertaking, in a form reasonably satisfactory to the
Company, that it will be bound by the terms of this Agreement.

 

Section 3.02 Non-Solicitation.

 

(a)            Stockholder shall not, shall cause each of its Subsidiaries not
to, and shall not authorize or permit any of its Representatives to, directly or
indirectly, (i) solicit, initiate or knowingly encourage, induce or facilitate
any Acquisition Proposal or any inquiry, proposal or offer that may reasonably
be expected to lead to an Acquisition Proposal, (ii) furnish any nonpublic
information regarding the Company or afford access to the Company’s business,
properties, assets, books or records to, or otherwise knowingly cooperate in any
way with, any Third Party that is reasonably expected to make, or is otherwise
seeking to make, or has made, an Acquisition Proposal, or (iii) participate in
any discussions or negotiations with any Third Party that is reasonably expected
to make, or has made, an Acquisition Proposal, regarding an Acquisition
Proposal; provided that, notwithstanding anything to the contrary in this
Agreement, any such Person may (A) seek to clarify the terms and conditions of
any inquiry, proposal or offer to determine whether such inquiry, proposal or
offer may reasonably be expected to lead to a Superior Proposal (it being
understood that any such communications with any such Third Party shall be
limited to the clarification of the original inquiry or proposal made by such
Third Party and shall not include (x) any negotiations or similar discussions
with respect to such inquiry, proposal or offer or (y) such Person’s view or
position with respect thereto) and (B) inform any Person that makes an
Acquisition Proposal of the restrictions imposed by the provisions of this
Section 3.02. Stockholder shall promptly (but in any event within one (1)
Business Day) advise the Company and Spectrum of any Acquisition Proposal
received by Stockholder, the material terms and conditions of any such
Acquisition Proposal (including any material changes thereto) and the identity
of the Person making any such Acquisition Proposal. Without limiting the

 

4 

 

foregoing, it is agreed that, if any Representative of Stockholder or any of its
Subsidiaries takes any action that would constitute a breach of this Section
3.02 if it were authorized or permitted by Stockholder, such action shall
constitute a breach of this Section 3.02 by Stockholder, whether or not such
action shall have been authorized or permitted by Stockholder or any of its
Subsidiaries, unless such Representative has agreed (in any capacity) in a
writing enforceable by such party not to take any such action. Notwithstanding
the restrictions set forth above in this Section 3.02(a), in the event that
Stockholder receives, after the date of this Agreement and prior to obtaining
the Halley Stockholder Approval, a bona fide written Acquisition Proposal that
did not result from any breach of this Section 3.02 and that the board of
directors of the Company determines in good faith (after consultation with
outside counsel and a financial advisor of nationally recognized reputation) to
be, or to be reasonably expected to lead to, a Superior Proposal, Stockholder
may (1) engage in negotiations with, furnish any information with respect to the
Company and its Subsidiaries to, and afford access to the business, properties,
assets, books or records of the Company and its Subsidiaries to, the Person or
group (and their respective Representatives) making such Acquisition Proposal;
provided, that prior to furnishing any such information, Stockholder (x)
receives from such Person or group an executed confidentiality agreement
containing terms and restrictions that are customary for confidentiality
agreements executed in similar circumstances and (y) provides prior written
notice to Spectrum and the Company; provided, further, that all such information
is provided or made available to Spectrum and the Company (to the extent not
previously provided or made available) substantially concurrently with it being
provided or made available to such Third Party.

 

(b)            Notwithstanding anything herein to the contrary, Section 3.02(a)
shall not prohibit or limit Stockholder from taking any action (or inaction)
that would not constitute a breach by the Company, if taken by the Company,
pursuant to Section 5.3 of the Merger Agreement.

 

(c)            Nothing set forth in this Agreement shall apply to or limit in
any way a change of control of Stockholder (or Stockholder’s ultimate publicly
traded parent company, as applicable) (whether by virtue of a merger,
acquisition, consolidation or other similar transaction).

 

(d)            Stockholder agrees that, without the prior written consent of
Spectrum, neither it nor any of its Affiliates shall purchase, directly or
indirectly, any shares of Saturn Common Stock or securities of Spectrum
convertible into or exchangeable or exercisable for shares of Saturn Common
Stock.

 

Section 3.03 Waiver of Certain Actions. Stockholder hereby agrees not to
commence or participate in, and to take all reasonable actions to opt out of any
class in any class action with respect to, any Action, derivative or otherwise,
against Spectrum, the Company or any of their respective Affiliates,
Subsidiaries or successors (a) challenging the validity of, or seeking to enjoin
or delay the operation of, any provision of this Agreement or the Merger
Agreement

 

5 

 

(including any claim seeking to enjoin or delay the Closing) or (b) to the
fullest extent permitted under Law, alleging a breach of any duty of the board
of directors of Spectrum or the Company in connection with the Merger Agreement,
this Agreement or the transactions contemplated thereby or hereby.
Notwithstanding the foregoing, this Section 3.03 shall not apply to limit in any
respect the right or ability of a party hereto to enforce the provisions of this
Agreement.

 

Section 3.04. Preferred Share; Certain Agreements. Stockholder and the Company
hereby each agree that, effective as of immediately prior to the Charter
Amendment Effective Time, but conditioned upon the occurrence of the Charter
Amendment Effective Time, (a) Stockholder shall transfer to the Company, and the
Company shall acquire from Stockholder, for no additional consideration, the
Preferred Share, (b) that certain Securities Purchase Agreement, dated May 12,
2011, by and among Harbinger Group Inc. (as predecessor to the Company),
Stockholder, PECM Strategic Funding L.P., Providence TMT Debt Opportunity Fund
II, L.P. and Wilton Re Holdings Limited, shall be terminated without liability
or obligation of any party thereto and (c) the Company will enter into the
Post-Closing Registration Rights Agreement with Stockholder and the other
parties thereto.

 

Section 3.05 Amended and Restated Halley Charter. From and after the Effective
Time, the Company shall (i)(A) cooperate with Stockholder and keep Stockholder
reasonably informed with regard to any potential transactions involving a
repurchase of shares (including by providing notice to Stockholder prior to any
repurchase), and (B) not repurchase any shares of capital stock of the Company,
in each case, that could cause any “Transfer” of “CF Turul Shares” (as such
terms are defined in the Amended and Restated Halley Charter) prior to the
“Expiration Date” (as defined in the Amended and Restated Halley Charter)
pursuant to the “CF Turul Other Transfer Exceptions” (as defined in the Amended
and Restated Halley Charter) to result in an “ownership change” (within the
meaning of Section 382(g) of the Code) of the Company, and (ii) not repurchase
any shares of capital stock of the Company without taking such action, including
under the authority granted to the Company’s board of directors under Section
13.3 of the Amended and Restated Halley Charter, to assure that the number of
shares of shares of capital stock that may be “Transferred” (as defined in the
Amended and Restated Halley Charter) by Stockholder under the “CF Tural
Exceptions” (as defined in the Amended and Restated Halley Charter) is not
reduced by reason of such repurchase.

 

Article 4
Miscellaneous

 

Section 4.01. Other Definitional and Interpretative Provisions. Unless specified
otherwise, in this Agreement the obligations of any party consisting of more
than one Person are joint and several. The words “hereof”, “herein” and
“hereunder” and words of like import used in this Agreement shall refer to this

 

6 

 

Agreement as a whole and not to any particular provision of this Agreement. The
captions herein are included for convenience of reference only and shall be
ignored in the construction or interpretation hereof. References to Sections are
to Sections of this Agreement unless otherwise specified. Any singular term in
this Agreement shall be deemed to include the plural, and any plural term the
singular. Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”, whether or not they are in fact followed by those words or words of
like import. “Writing”, “written” and comparable terms refer to printing, typing
and other means of reproducing words (including electronic media) in a visible
form. References to any agreement or contract are to that agreement or contract
as amended, modified or supplemented from time to time in accordance with the
terms hereof and thereof. References to any Person include the successors and
permitted assigns of that Person. References from or through any date mean,
unless otherwise specified, from and including or through and including,
respectively. “Acquisition Proposal” and “Superior Proposal” as used in this
Agreement shall mean an Acquisition Proposal or Superior Proposal in respect of
the Company.

 

Section 4.02. Further Assurances. The Company and Stockholder will each execute
and deliver, or cause to be executed and delivered, all further documents and
instruments and use its reasonable best efforts to take, or cause to be taken,
all actions and to do, or cause to be done, all things necessary, proper or
advisable under applicable laws and regulations, to consummate and make
effective the transactions contemplated by this Agreement.

 

Section 4.03. Amendments; Termination. Any provision of this Agreement may be
amended or waived if, but only if, (i) Spectrum has provided prior written
consent to such amendment or waiver and (ii) such amendment or waiver is in
writing and is signed, in the case of an amendment, by each party to this
Agreement or, in the case of a waiver, by the party against whom the waiver is
to be effective. This Agreement and all obligations of the parties hereunder
shall automatically terminate upon the earliest to occur of (a) the mutual
written consent of the parties hereto, (b) the Effective Time, (c) the
termination of the Merger Agreement in accordance with its terms, (d) the date
of any Adverse Amendment and (e) the date of any Adverse Recommendation Change;
provided that, in the case of clause (b), Section 3.05 (and, to the extent
applicable, the provisions of this Article IV, and the relevant definitions set
forth in this Agreement), shall survive the Effective Time until the “Expiration
Date” (as defined in the Amended and Restated Halley Charter).

 

Section 4.04. Expenses. All costs and expenses incurred in connection with this
Agreement shall be paid by the party incurring such cost or expense.

 

Section 4.05. Successors and Assigns; No Third-Party Rights. The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns; provided that no party

 

7 

 

may assign, delegate or otherwise transfer any of its rights or obligations
under this Agreement without the consent of the other parties hereto. Except as
provided in the immediately following sentence, nothing in this Agreement is
intended to confer on any Person (other than the parties hereto, Spectrum and
their respective successors and assigns) any rights or remedies of any nature.
Notwithstanding the foregoing, the parties hereto agree that Spectrum shall be
an express third party beneficiary of this Agreement and, without limiting the
generality of the foregoing, shall have the right to enforce this Agreement
directly against the parties hereto.

 

Section 4.06. Governing Law. This Agreement and any claim, controversy or
dispute arising under or related thereto, the relationship of the parties
hereto, and/or the interpretation and enforcement of the rights and duties of
the parties hereto, whether arising at law or in equity, in contract, tort or
otherwise, will be governed by, and construed and interpreted in accordance
with, the laws of the State of Delaware, without regard to its rules regarding
conflicts of law to the extent that the application of the laws of another
jurisdiction would be required thereby.

 

Section 4.07. Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement shall become effective when each party hereto shall have received
counterparts hereof signed by all of the other parties hereto. Until and unless
each party has received a counterpart hereof signed by the other party hereto,
this Agreement shall have no effect and no party shall have any right or
obligation hereunder (whether by virtue of any other oral or written agreement
or other communication).

 

Section 4.08. Severability. If any term, provision or covenant of this Agreement
is held by a court of competent jurisdiction or other authority to be invalid,
void or unenforceable, the remainder of the terms, provisions and covenants of
this Agreement shall remain in full force and effect and shall in no way be
affected, impaired or invalidated.

 

Section 4.09. Specific Performance. The parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement is not performed
in accordance with the terms hereof and that the parties shall be entitled to
specific performance of the terms hereof in addition to any other remedy to
which they are entitled at law or in equity.

 

Section 4.10. Capitalized Terms. Capitalized terms used but not defined herein
shall have the respective meanings set forth in the Merger Agreement.

 

8 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

  HRG GROUP, INC.           By: /s/ Ehsan Zargar      Name: Ehsan Zargar    
Title: Executive Vice President, General Counsel, Chief Operating Office and
Corporate Secretary                   CF TURUL LLC           By: /s/ James K.
Noble III     Name: James K. Noble III     Title: Secretary

 

 

 

Class of Stock

Shares Owned

    Common 32,994,740             Series A Convertible Preferred 1    

 

 

 

 

 

 

 

 

 

 

 

